Case 1:21-cv-00512-SES “Document 1 Filed 03/22/21 Page 1 of 8

 

IN THE UNITED STATED DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

Ronald S. Martin, Plaintiff

 

di Ale 0 V2 OHA
v. | no. 4: hl- CV: 6 __FILED
Jonathan M. Blake, : SCRANTON

Josh Shapiro, MAR 22 209
KeliM. Neary, Defendants = | = ae

   
 

 

CIVIL RIGHTS COMPLAINT PURSUANT TO 42 USC $1983

 

A. JURISDICTION

This Complaint alleges that the civil rights of plaintiff, Ronald S. Martin, who
presently resides at 1515 Nowhere Road, Dewy Rose, Georgia 30634, were
violated by the actions of the below-named individuais, which actions were
directed against the plaintiff while at SCI-Huntingdon, 1100 Pike Street,
Huntingdon, PA 16654 on 29 March 2019.

Count £: Defendants violated the United States Constitution, Amendment I,
Free Speech of the Plaintiff, by issuing privileged legal mail through a non-

 

secured Dept. of Corrections mail handling system, causing said mail to be
opened, viewed and distributed outside of the presence of the inmate.

oom OS os SO

1) Defendant Jonathan M. Blake works at the Pennsylvania Attorney
General's Office, 15 Floor, Strawberry Square, Harrisburg, PA 17120, and is

Page 1 of 6
Case 1:21-cv-00512-SES Document1 Filed 03/22/21 Page 2 of 8

employed by same. This defendant is sued in his individual and official
capacities. The defendant was acting under the color of law in his capacity as
Deputy Attorney General, appearing as the primary signing agent on the
evidence document, when issuing a legal response to litigation against the
Office of the Attorney General on behalf of the Attorney General's office.

2) Defendant Josh Shapiro works at the Pennsylvania Attorney General's
Office, 15th Floor, Strawberry Square, Harrisburg, PA 17120, and is
employed by same. This defendant is sued in his individual and official
capacities. The defendant was acting under the color of law in his capacity as
Attorney General, with his name appearing on the evidence document as a
secondary signatory, issued by Defendant #1.

3) Defendant Keli M. Neary works at the Pennsylvania Attorney General’s
Office, 15th Floor, Strawberry Square, Harrisburg, PA 17120, and is
employed by same. This defendant is sued in her individuai and official
capacities. The defendant was acting under the color of law in her capacity
as Chief Deputy Attorney General, with her name appearing on the evidence
document as a secondary signatory, issued by Defendant #1.

4) Jurisdiction is invoked pursuant to 28 USC §1343(a)(3); 42 USC §1983;
United States Constitution, Amendment I.

B. NATURE OF THE CASE

On 29 March 2019, Defendant #1 issued legal mail to the Plaintiff during the
time in which the Plaintiff was incarcerated. The mail contained a legal
response to litigation filed by the Plaintiff. The mail also contained a copy of
the Plaintiffs criminal history record information, whose contents, in part,
are protected by the Pennsylvania Criminal History Records Act (CHRIA). A
state case, filed by the Plaintiff for violations of CHRIA (18 Pa. §9121, et.
seg.), remains under review as of the date of this §1983 filing. Defendant

Page 2 of 6
Case 1:21-cv-00512-SES Document1 Filed 03/22/21 Page 3 of 8

#1 issued the Plaintiff’s inmate legal mail through the Pennsylvania
Department of Corrections (DOC) third-party mail handing vendor, Smart
Communications, of St. Petersburg, Florida. This act caused the privileged
iegal mail to be opened outside of the presence of the inmate, .
viewed/inspected, scanned and placed on a searchable electronic database,
emailed to SCI-Huntingdon, viewed/inspected, printed, viewed/inspected,
and hand-delivered to the inmate without any security cover or protection of
Constitutionally-guaranteed rights. |

The acts committed by Defendant #1 and his colleagues, Defendants #2 and
#3, whose names appear on the legal mail signature page are a clear
violation of the US Constitution, First Amendment, protected free speech
rights of inmates.

C. CAUSE OF ACTION

The following civil rights have been violated:

1. The Plaintiff’s Free Speech Rights, guaranteed to prison inmates through
the privacy granted by the rules and laws governing inmate legal mail,
has established this civil rights violation of the United States Constitution,
wherein inmate legal mail was sent through Smart Communications, and
opened outside of the presence of the inmate.

2. The Plaintiff's civil rignts were further violated, having his entire lifetime
future safety - and that of his family - unduly placed in jeopardy by the
public posting and world-wide dissemination of the Plaintiff's Criminal!
History Records and privileged legal mail.

Page 3 of 6
Case 1:21-cv-00512-SES Document1 Filed 03/22/21 Page 4 of 8

SUPPORTING FACTS:

i.

Defendant #1 appeared on the legal mail documents as Deputy Attorney
General, signed and sent legal mail to the Petitioner, who was an inmate
at SCI-Huntingdon, Pa. DOC.

. Defendant #2 appeared on the legal mail documents as Attorney General,

but did appear on the signature line. The inclusion of this individual on
the document as a secondary signatory establishes his relevancy to the
civil rights violation.

. Defendant #3 appeared on the legal mail documents as Chief Deputy

Attorney General, but did appear on the signature line. The inclusion of
this individual on the document as a secondary signatory establishes her
relevancy to the civil rights violation.

The legal mail was sent to the Inmate via Smart Communications, a third-

party mail handling vendor in St. Petersburg, Florida. The act of sending

the privileged legal mail through Smart Communications violated the civil
rights of the Plaintiff. |

a. The Defendants, by sending the privileged legal mail to Smart
Communications, instead of directly to the inmate at the prison as
required, caused the entire contents of the mail to be opened
outside the presence of the inmate and placed onto an electronic
‘database which sole purpose stands as a searchable database of
inmate mail by the DOC. The database is connected to the internet,
and Is therefore accessible globally. |

_b. The legal mail contained privileged legal information pertaining to an
ongoing legal case between the Plaintiff and the Defendants.

c. The legal mail contained a Criminal History Record, which may not
be disseminated without a request (no such request was made), and
parts of which are subject to extraction under state law but were not
first extracted by the Defendants.

Page 4 of 6
Case 1:21-cv-00512-SES Document1 Filed 03/22/21 Page 5 of 8

D. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

1) A lawsuit pertaining to the state violations committed by the same
_ Defendants was begun approximately 2 months after the civil rights violation
occurred.

a. Plaintiff: Ronald S. Martin

Defendants: Jonathan M. Blake, Josh Shapiro, Keli M. Neary

b. PA Supreme Court, Docket # 490 MT 2020

c. Case pending, under appeal. |

d. Issues Raised: Violation of 18 Pa. §9121(b), whereby Defendants
failed to extract certain information from the Criminal History Records
before disseminating the records, and use of the records where they
were neither requested by any party nor relevant to the matter.

e. Filing Date: 12 March 2021

f. Date of Disposition: Pending.

2) Plaintiff has not previously sought informal or formal relief from the
proper administrative officials regarding the acts alleged in Part C. The
Constitutional Civil Rights matter is properly decided in Federal Court, and
was not addressed in the state court filings.

E. REQUEST FOR RELIEF

The Plaintiff hereby requests a monetary civil rights settlement in the
amount of three million dollars ($3,000,000). The Plaintiff hereby requests a
formal written apology by the Defendants, acknowledging wrongdoing.

The Plaintiff’s private information has been placed on an electronic database
that is accessible world-wide via the internet. It is impossible to know in
what manner or in what amount the Plaintiff's Information may be used by
nefarious actors for blackmail, public shaming, or other acts of violence

Page 5 of 6
Case 1:21-cv-00512-SES Document1 Filed 03/22/21 Page 6 of 8

committed against the Plaintiff and his family. Because of this civil rights
violation, the Plaintiff and his family must spend the rest of their lives
.“looking over their shoulders.”

The Plaintiff is currently engaged in due process to overturn his criminal
conviction. When the case is overturned, it will have been rendered
impossible to seal or withdraw from public view the Plaintiff’s Records and ali
attached case information because of the civil rights violations described in
this Complaint.

The Plaintiff is in generally good heaitn, and has a reasonable life expectancy
of 30 years beyond the date of this filing. The Plaintiff requests the
aggregate one-time amount of $3,000,000 based on punitive damages of
$100,000 per year for the next thirty years. The Plaintiff and his family
admit that no pecuniary amount can compensate for the fear under which
they must now live, so this provisional amount is hereby requested.

Respectfully, 7 7

  

 

Ronald ‘s. Martin, In Pro Se
16 March 2021

1515 Nowhere Road

Dewy Rose, Georgia 30634
706-436-1998
minister4jesus63@gmaii.com

Page 6 of 6
Case 1:21-cv-00512-SES Document1 Filed 03/22/21 Page.7 of 8

IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

Ronald S. Martin
Vv. - , No.

. Jonathan M. Blake, Josh Shapiro, Keli
M. Neary

 

CERTIFICATE OF SERVICE

 

 

_ 2021, | caused the
_ foregoing documents,

§/993. Lenpiturt, Fung Fee

To be served upon the person(s), agency, or office indicated below by having |
same deposited in the United States Mail, postage paid, at the main post office,
Dewy Rose, Georgia, 30634.

  
 

 

7 |

Ronald S. Martin 706-436-1998
1515 Nowhere Road minister4jesus63 @gmail.com
Dewy Rose, Georgia 306364 ,

 
 

Served upon: __ (42

(A Ka Dig up, Yon. Dig faa pH
Whur S Meteor Fea. Bupa.

236 W Witiems Ke-

Suc, PA [DB
@1 Bugesen
adoid oy) s} Guibeyord siuy,

om

SO IYMDABY Io wpa
@PD|MBS [BISOg "S*f}) OU} 10

pus Efe
S| pue

Papiaos

Gate

|pU@S ULSsNn tof

1B
en

Rul hel ae say

3]
id.

Sretebont
*S]USLUCTYS geuGneas

PS PhOZ 2799 SUEZ LLOG FLLG

Be = dndle/noo’sesn C/LGX2/L SL ‘ai
i arses 0202 ABW Sp id

  

3SN IWNOLLVNUZLNI GNY DILSAWOd YOs 9102 YorRW ‘Bz 18q

8762-XXX-XX-XXXX

eto wer Our fqe7

 

a

  

 

| : ‘dviotg abeyoey ee sinpayos o1 Gah SALVES GaLINN

a Reming vy sey | GAB... Ane
| He PG Wy ‘ung WiGta4 sy ar
/ Sea) 0 HBT) vey

            
         

I LHDISM ANV @ 3ivd JNO

AdOTSANA ALVY LV 14

 

sy

e

reBesengp 40 SUOHEUN) pue AUNGeeAe 10) Woo'sdsrredsp:dny we Jenueyy] PEW jeuOeUsS}U] 89g ,,
: : "woo'sdsredys/:dzy ye jenueyy re ONSEWOG

4 : OU} 88S SUOTSNjOXe sue}O SulpseBe sieyep 104 “sLuSy UJELIOD JOAOD JOU SeOp soURiNsU;
EIS v9 F8yf ru f h q x

G y RUNG SIS) ! ‘ *pesinbe s] wo} uonerej9ep SWO}sNo e ‘AjfeuOeUsejU! pasn USUA,

| orcs orgy

pene

‘| xx COURINSU! [EUOHEUIOJU] Per] we
‘SUOHEUSEp jeuolFeuezul AUeU PUR OSSWOP JO} pepnjoul .bupjpes SdSn e

x (Aidde Suonou}seu) SOUBINSU! JO OGS 0} dn epnjoul syuswdiys oONSSWOP IsOW g

i "eSN ONSSWOp JO; payloeds eyep ANeAljop pejoedxy @

f
i
f

*WOUd

i
i  SNITINO.Samddns 344s aque

| elN09'SdSii LV Sf LISiA —<M* “EWA x

© FIAUTS TWLSOd
SaiVLS G2LINA a] ofA we [

 

 
  

1
t
in
A

iy

TIVIN °AQINUAS TVLSOd Brag

woomses (Bolp ae ly Oj Cee dl. heh Me CIAL INQ. LW SM LISIA

aWOO'SdSN LY SN LUSIA

 

    
 

. ' Q10Z AON “WOOL feCeT
| ms ne EOE ON WOOL RT

       

WIA |

        

 

[ /
| " -pesocadoodiz Nou GaN SE
fo LZOZ SL UV SEsezZFoOO

1, 9§6'Z00 ¢ 9 db zo

SIMOG ABNIIG semen, S
A SERENE GREET EIT g S

 

        

 

 

40 uOnlOIA 2 oq Aa asnsiy
Ud UM eanliog 8] oNpoOsd sty,

*e]eseu 10) JOUFS} joquy Sys,
“*aB] [B1OPo) JO LON BIGIA B og ABW sna)

mal
+s 20} 0u 4] 9qu) Sy,
er all
“ate RB

oA

   
   

‘alEW Aivoud uses osh 203 sj yonpoad sy

 

  

 

 

  

rte , . ER a 5 Be a
-epdo HO ety uBOS | ° SIANSS TWASOd Ba

 

mee SA ae
